Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Sungyeop Chung, on 10/08/2021.
The application has been amended as follows: 

 	13. (CURRENTLY AMENDED) A method, comprising: 
 	converting a received data signal into at least two baseband signals;
converting one of the at least two baseband signals into a radio frequency signal by using a first radio frequency unit, and then sending the radio frequency signal by using a first antenna; and
converting another baseband signal of the at least two baseband signals into a network signal that is transmittable in a wired transmission medium, and then sending the network signal to the wired transmission medium for transmission, 
wherein the converting a received data signal into at least two baseband signals comprises:
converting a data signal that carries first-type data and that is in the received data signal into at least one baseband signal; and
converting a data signal that carries second-type data and that is in the received data signal into at least one baseband signal; wherein
 	the converting one of the at least two baseband signals into a radio frequency signal by using a first radio frequency unit, and then sending the radio frequency signal by using a first antenna comprises:
 	converting a baseband signal corresponding to the first-type data into the radio frequency signal by using the first radio frequency unit, and then sending the radio frequency signal by using the first antenna; wherein
 	the converting the other baseband signal in the at least two baseband signals into a network signal that is transmittable in a wired transmission medium, and then sending the network signal to the wired transmission medium for transmission comprises:
 	converting a baseband signal corresponding to the second-type data into the network signal that is transmittable in the wired transmission medium, and then sending the network signal to the wired transmission medium for transmission.

	17. (CANCELLED)

[AltContent: connector][AltContent: connector][AltContent: connector]	18. (CURRENTLY AMENDED)  A device comprising a second network transmission processing module, at least one second radio frequency unit, a second  
[AltContent: connector][AltContent: connector]an antenna corresponding to the second radio frequency unit in quantity, and at least one second wired communication module, wherein 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] 	the second network transmission processing module has at least two second baseband signal data interfaces, one second baseband signal data interface is connected to one end of the second radio frequency unit, the other end of the second radio frequency unit is connected to the second antenna, and the other second baseband signal data interface is connected to the second wired communication module; 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] 	the second radio frequency unit is configured to: convert a radio frequency signal that is received by using the second antenna into a baseband signal, and then send the baseband signal to the second network transmission processing module through the second baseband signal data interface; 
[AltContent: connector][AltContent: connector][AltContent: connector] 	the second wired communication module is configured to: be connected to a wired transmission medium, convert a network signal that is received from the wired transmission medium into a baseband signal, and then send the baseband signal to the second network transmission processing module through the second baseband signal data interface; and 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] 	the second network transmission processing module is configured to: receive, through the second baseband signal data interface, the baseband signal sent by the second radio frequency unit, receive, through the second baseband signal data interface, the baseband signal sent by the second wired communication module, parse the received baseband signals, and then obtain data carried in the baseband signals.

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] 	19. (CURRENTLY AMENDED) The device according to claim 18, wherein the second network transmission processing module is further configured to: generate at least two baseband signals based on to-be-sent data, send one baseband signal to the second radio frequency unit through the second baseband signal data interface, and send another baseband signal to the second wired communication module through the second baseband signal data interface; 
[AltContent: connector][AltContent: connector][AltContent: connector] 	the second radio frequency unit is further configured to: convert the baseband signal sent by the second network transmission processing module into a radio frequency signal, and then send the radio frequency signal by using the second antenna; and 
[AltContent: connector][AltContent: connector] 	the second wired communication module is further configured to: convert the baseband signal sent by the second network transmission processing module into a network signal that is transmittable in the wired transmission medium, and then send the network signal to the wired transmission medium for transmission.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest a device, comprising a first network transmission processing module, at least one first radio frequency unit, a first antenna corresponding to the first radio frequency unit in number, and at least one first wired communication module, wherein the first network transmission processing module has at least two first baseband signal data interfaces, one first baseband signal data interface is connected to one end of the first radio 
        Regarding claim 13, the closest prior art, Babich (US 2021/0,075,562) disclose a method, comprising: converting a received data signal into at least two baseband signals (two baseband signals outputted from modulator 1008; fig. 10); 
converting one of the at least two baseband signals into a radio frequency signal by using a first radio frequency unit (RF transmitter 1012, 812; figs 8-10), and then sending the radio frequency signal by using a first antenna (antenna 128; fig. 8) 
(paras. [0038], [0034]-[0035]); and (wired communication channel 1020, 108; figs. 1, 10; ¶ [0039]); converting another baseband signal of the at least two baseband signals into 
(¶ [0039]; figs. 8, 10).  However, the cited prior art fails to disclose or suggest wherein the converting a received data signal into at least two baseband signals comprises: converting a data signal that carries first-type data and that is in the received data signal into at least one baseband signal; and converting a data signal that carries second-type data and that is in the received data signal into at least one baseband signal; wherein the converting one of the at least two baseband signals into a radio frequency signal by using a first radio frequency unit, and then sending the radio frequency signal by using a first antenna comprises: converting a baseband signal corresponding to the first-type data into the radio frequency signal by using the first radio frequency unit, and then sending the radio frequency signal by using the first antenna; wherein the converting the other baseband signal in the at least two baseband signals into a network signal that is transmittable in a wired transmission medium, and then sending the network signal to the wired transmission medium for transmission comprises: converting a baseband signal corresponding to the second-type data into the network signal that is transmittable in the wired transmission medium, and then sending the network signal to the wired transmission medium for transmission.
Regarding claim 18, the cited prior art fails to disclose or suggest a device comprising a network transmission processing module, at least one radio frequency unit, an antenna corresponding to the radio frequency unit in quantity, and at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANA N LE/Primary Examiner, Art Unit 2648